/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 5/12/2021.
Examiner’s Comments
3.	Examiner reads, claim 1 “disabling by a processor” and in claim 6 “disable, based on the announcement signal” as enable by processor 35 in Fig 4 disabling signaling to the detector as described in the specification paragraph 16.  “Disable, based on the announcement signal” as used in claim 15 as read in the same manner as performed by processor 35 in Fig 4.
	
Allowable Subject Matter
4.	Claims 1-20 allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	The prior art Schulz 2008/0144867 does not disclose the function of the processor to disable, based on announcement signal, all operation signals from the detector in the same manner as disclose by applicant. 
	It would not have been obvious to a person of ordinary skill in the art to implement the function of disabling the detector by the processor, where the processor disable all operation signal from the detector based on announcement signal (claims 1, 6 and 15)in the prior art of hearing aids that operates based on an announcement signal (Schulz 2008/0144867).
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".








	Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653